Order unanimously reversed and the motion granted to the extent of directing the board of elections to print upon the official primary ballot the names of the candidates for county committeemen in the 1st to the 51st election districts inclusive of the 22nd Assembly district, New York county, appearing in the petitions bearing the names of Thomas K. Eddins, Jr., William A. Cornelius and Mildred E. Eddins as a committee to fill vacancies, upon the ground that the record fails to disclose sufficient basis for the action of the board of elections in rejecting the petitions or to support the order of the court in upholding the board’s action. Present — O’Malley, Glennon, Dore, Cohn and Callahan, JJ.